DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 10-18 and 25-28 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US Patent Application Publication to Corkum 2004/0258359US.
In terms of claim 13, Corkum teaches a method of forming an optical link (Figure 1-14) in an interconnection substrate (Figure 10: 102) comprising a coupling a first end face of the interconnection substrate (Figure 10: 108 left end face) to a first waveguide substrate (Figure 10: 100/106 coupled to end face 108 on the left side [0060]) comprising a first waveguide (waveguides on 100 having structures106 disposed on each block of 100 on the left side; Paragraph [0060] described 100 as an optical 
As for Claim 14, Corkum teaches the method of claim 13, wherein the first waveguide substrate (104 left side) comprises an optical fiber (fiber  [0063]) and the second waveguide substrate comprises an active optical component (laser [0063]).
As for Claim 15, Corkum teaches the method of claim 13, further comprising: coupling a second end face of the interconnection substrate to a second waveguide substrate (Figure 14: 126 is coupled to 124 located on the right side of the middle substrate); determining a location of an end of a second waveguide at the second end face (Figure 1 illustrates the process of locating the location while Figure 10 and 14 illustrates the structure being written as 104 and 126; [0063]), wherein the laser written 
As for Claim 16, Corkum teaches the method of claim 13, wherein: the interconnection substrate comprises a pre-written waveguide (Figure 14: 126) extending from the second end face; the method further comprises actively aligning the second waveguide substrate to the second end face of the interconnection substrate such that the pre-written waveguide is optically coupled to a second waveguide of the second waveguide substrate (Figure 10 and 14 [0059-0063]); and Page 4 of 8Application No.: 16/253,024 the laser written waveguide extend from the first end face at the location of the end of the first waveguide to an end of the pre-written waveguide ([0059-0063]).
As for Claim 17, Corkum teaches the method of claim 13, wherein: the interconnection substrate (102) comprises a pre-written waveguide (Figure 12 or Figure 14: 126) comprising a first pre-written waveguide end and a second pre-written waveguide end (See Figure 14: ends of 126); the method further comprises determining a location of an end of a second waveguide at the second end face; and the laser written waveguide comprises: a first portion extending from the first end face at the location of the end of the first waveguide to the first pre-written waveguide end (Figure 14: 126 and [0059-0063]); and a second portion extending from the second end face at the location of the end of the second waveguide to the second pre-written waveguide end ([0059-0063] wherein the second portion is the written portion that allows 126 to couple with the side waveguides).

As for Claim 25, Corkum teaches the method of claim 13, further comprising guiding light into the first waveguide (Claim 17 wherein a detector is used to detect the image which inherently means light detection).
As for Claim 26, Corkum teaches the method of claim 25, wherein the laser written waveguide within the interconnection substrate fluoresces at an excitation wavelength (Claim 17 wherein the detection of the image requires fluoresces at an excitation wavelength to occur).
As for Claim 27, Corkum teaches the method of claim 13, further comprising forming, using the laser ([0059-0063]), an initial laser written waveguide (126) configured to scatter the light, wherein the laser written waveguide is formed over the initial laser written waveguide ([0059-0063] discloses the waveguide 126 is written and a second portion is written to couple to 126 to the side waveguide as shown in Figure 14. The coupling point is determine by imaging which detects scatter right [see claim 17]).
As for Claim 28, Corkum teaches the method of claim 13, the method of claim 25, further comprising forming a light scattering structure at an end of the laser written waveguide as the laser written waveguide is formed within the interconnection substrate ([0059-0063] discloses the waveguide 126 is written and a second portion is written to couple to 126 to the side waveguide as shown in Figure 14. The coupling point is determine by imaging which detects scatter right [see claim 17]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Corkum in view of the US Patent Application Publication to Mertz 2017/0363582.
In regards to claim 19, Corkum teaches the method of claim 18. Corkum does not teach wherein Normanski imaging technique is used.
Mertz teaches a Normanski imagining technique for its ability to produce high quality contrast imaging ([0006]). It would have been obvious to one of ordinary skill in the art at the time of filing to modify the imaging technique of Corkum to use Normanski imaging technique in order to produce precise alignment from the higher quality imaging produce by the Normanski imaging technique.
Response to Arguments
Applicant's arguments filed 2/10/2021 have been fully considered but they are not persuasive. The applicant have amended claim 13 to include “coupling a first end .
The examiner respectfully disagree for two reason(s). The examiner have reproduced paragraph [0062] below to provide clarity to the examiner position.
[0062] To provide a connection of attached waveguide arrays to attached waveguide arrays using two precision dimensioned blocks of dielectric 116 and 118, the configuration of FIG. 13 can be used.  Waveguide, fiber or diode laser arrays can be attached to one face of each block.  Femtosecond laser written 
waveguides 120 are fabricated from each external guide to a predetermined (i.e. referenced) location on the opposite face of each block.  The reference locations can be determined using the sharp edges of the block faces together with the precise dimensions of the block.  The blocks are then aligned and 
joined to produce array to array optical connection.  This approach does not require the use of bent waveguides or the need for two focusing systems.  The waveguides can be expanded at the block/block interface to allow for alignment 
inaccuracies between the two block faces. 

Base on the bolded portion above, the device is disclosed to be attached, a reference location is determined, then a laser waveguide is written, lastly the array are then aligned and joined. In this particular case the coupling step of claim 1 is by the “attaching” steps of the fiber to end face of the block which contain laser written waveguide. A location is determined after the “attaching” step. It appears the step in which the applicant is relying on to support the applicant position that “a coupling steps occur after the determination steps” relates to an additional alignment adjust step that 
	Second, paragraph [0063] described an attachment step of Figure 14: 124 is attached to the middle block before the laser writes a waveguide to the middle block ([0063]) this inherently provides supports a coupling step occurs first and a location step to write the waveguide occurs after.
	Therefore base on the rationale provided above this rejection is therefore made final wherein the newly amended limitations are still rejectable over the prior art of Corkum.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG Q TRAN whose telephone number is (571)272-5049.  The examiner can normally be reached on 9:30 am - 5:30pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 5712722397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/HOANG Q TRAN/Examiner, Art Unit 2874                                                                                                                                                                                                        




/SUNG H PAK/Primary Examiner, Art Unit 2874